Case 2:18-bk-24571-NB          Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                             Desc
                                Main Document    Page 1 of 17


     1   RAFFI KHATCI]ADOURIAN - SBN 193165
         HEMAR., ROUSSO & HEALD, LLP
     2   i 5910 Ventura Boulevard, 12th Floor
         Encino, California 9 | 43 6-2829
     3   Telephone: (8 18) 501-3800
         Facsimile: (8 1 8) 50 1 -2985
     4


     5   Attomeys for Objecting Secured Creditor,
         DIRECT CAPITAL CORPORATION
     6

     1

     B                            UNITED S'I'ATES BANKIIUPTCY COUIIT
     9             CENTRAL DISTRICT OF CALIFORNIA. LOS ANGELES DIVISION
10

11       In Re:                                     Case No. 2:18-24571-NB

I2       JACKIE'S COOKIE CONNECTION                 Chapter    11
         LLC,
IJ                                                      E\, 1 _t\,rl\ \r_f lrll\_D\- I \-/1rt I ¡\t- \- \_/I\r \,I\_¿l I t\-,t\
                                                    \_r.uJ
                              Debtor.               TO CUREAMOUNTS IN CONNECTION WITFI
L4                                                  DEBTOR'S MOTION FOR ORDER: (1) APPROVING
                                                    ASSET PURCI]ASE AGIIEEMBNT AND
15                                                  AUTHORIZING TFIE SALE OF PIIOPERTY FREIT
                                                    AND CLEAR OF LIENS, CLAIMS AND INTERESTS
I6                                                  PURSUANT To 1l U.S.C. $ 363(8) AND (F); (2)
                                                    APPIìOVING PROCEDURES RELATED'IO TIIE
T1                                                  ASSUMPTION OF CERTAIN EXECUTORY
                                                    CONTRACTS AND UNEXPIRED LEASES
1B                                                  PUR.SUANT rO 11 U.S.C. $ 365; (3) APPI{OVING rrÌE
                                                    FOIìM AND MANNER OF NOTICE; AND (4)
r9                                                  APPROVING BUYERAS GOOD FAITH PURCI]ASLIT
                                                    PUI{SUANT TO 1l U.S.C. g 363(M); MEMORANDUM
2A                                                  OF POINI'S AND AUTHORITIES AND
                                                    DECLARATION OF BRIAN KNOX IN SUPPORT
27                                                  THEREOIT

22                                                  Hearing:
                                                    Date:              May 7,2019
23                                                  Time:              2:00 p.m.
                                                    Courtroom          1545
24                                                  Judge:             Hon. Neil W. Bason
                                                    Location:          255 E. Temple Street
25                                                                     Los Angeles, CA 90012

26

27

2B
Case 2:18-bk-24571-NB             Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                            Desc
                                   Main Document    Page 2 of 17


 1               TO TIIIS IIONORABLE NEIL W. BASON, UNITED STATES I}ANKIIUPTCY
 2    JUDGE, THE DIIBTOIì, ITS ATTORNEYS OF'RECORD AND ALL INTEIìESTEI)

 3    PARTIES:
 4               PLEASE TAKE NOTICE that Creditor DIRECT CAPITAL CORPORATION C'DIIì.ECT')

      hereby objects to the cure amounts in connection with the Debtor's Motion for Order Approving

 6    Asset Purchase Agreement.

 1                                                                  I.
 I                                                            FACTS

                 On or about March 21, 2016, Debtor entered into a Master EFA Agreement (the

10    "Agreement") with DIRECT to finance equipment described as PRJG Dopositor for Cookie Babies,

11    Model DOP 6600 (the "Dopositor"), as set forth in the Equipment Schedule to the Agreement, for

t2    use in Debtor's business. True and correct copies of the Agreement, Equipment Schedule, Invoice

      4uu D-^-^-*^-+
      ^-l                  ^.:.¡^-,¡,-* ^-^
          r r\rP4Jlrrsrlr ¡auLrçuLrur!                 ^^l¡^^+:,,^1., +^
                                             ^++^^L^,¡ vur¡ççLrvçry
                                        <LLç arL.¡vuçu
                                                                         +L^ ñ^^l^-^¿:^-
                                                                      LU L¡rg r-¡surar¿Lr(   ^r-rl-":-- l,'-^-- ^^ ll--L:L:+

L4    "1"   and incorporated herein as though set forth in ñrll.

15               'fhe Agreement was secured by a UCC-l Financing Statement on the Dopositor as well as a

16    blanket lien on Debtor's assets. A true and correcl copy ofthe filed UCC-l Financing Statement is

L1    attached to the Declaration of Brian       Iirox   as   Exhibit "2" and inoorporaled herein        as though set    forth

l_B   in full.

I9               As set forth in the Declaration of Brian l(nox, as of the hearing on Debtor's Motion, the

2A    Agreement will be in arrears in the amount of            $   I 1,050.14. Moreover, recoverable atlorney's fees

2I    pursuant to the Agreement total approximately $5,41 1.34 to date, and continlle to accrue until the

22    Agreement obligations are paid in full.

23                                                                  II.
24       THE CURI] AMOUNT IS INCORRECT AND DOES NOT INCLUDÐ II"ECOVEI{ABI,Ð
25                                                  ATTORNI,Y'S FEES
26    A,         The Cure Amounts Are Incorrect:

2'1              Section 365(b) ofthe Bankruptcy Code imposes iitritalions on the Trustee's or i)ebtor-in-

2B    Possession's right to assume an unexpired Agreement or executory contract:




                                                                     2
Case 2:18-bk-24571-NB            Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                    Desc
                                  Main Document    Page 3 of 17


 1            'i(bX1) If there has been a default in an executory contract or unexpired Agreement ofthe
              debtor, the trustee may not assume such contract or Agreement unless, at lhe time o1'
 2            assumption of such contract or Agreemenl, the trustee --
                      (A) cures, or provides adequate assurance that the trustee will promptly cure, such
 3                    default
                      (B) compensates, or provides adeqLlate assurance that the tÍustee will promptly
 4                    compensate, a paÍy other than the debtor to such contract or Agreement, for any
                      actual Pecuniary loss to such party resulting from such default and
 5                    (C) provides adequate assurance of future performance under such conlract or
                      Agreement."
 6            The Trustee or Debtor-in-Possession must accept the Agreement cum onere; i.e., assume and

 7   adopt bolh the benefits and the burdens ofthe Agreement.ln re Leon's Casuals Co.,              Inc.,I22
 B   8.R.768 (Bankr. S.D. Ala. 1990); Inre Lafayette Radio Elec. Corp.,9 ì1.R.993 (Bankr. E.l).N.Y.

     1981). As expressed in tl're legislative history:

10            "lfthe trustee    is to assume a contract or Agreement, the courts   will   have to insure that the

11   trustee's performance under the conlract or Agreement gives the other contracting Pa:1y the lu.ll

72   benefit ofhis bargain." H.R. Rep. No. 595,951h Cong., 1st Sess. 348 (197'7); S. Rep. No. 989,951h

LJ   uurrg.! ¿u ùgss. Jv (/7/ÒJ.

L4            As set forth herein, the Debtor has substantial pre- and post-petition defaults and obligations,

15   including $11,050.14 in defaulted payments, plus attorney.'s fees ofnot less than $5,41 1.34 to date.

L6   These obligations, amounting to not less than $16,461.48 as      ofthis date, constitute the oure amount
11   necessary to provide DIRECT with the benefit of its bargain.

1B   B.       The Debtor Is Liable l'or DIREC'I"s Attorney's Fees Under             ll    U.S.C. $3ó5.

19            Pursuant to the terms of the Agreement (paragraph 15), DIRBCT is entitled to recover its

20   attorney's fees. DIRECT has incurred attorney's fees ofnot less than $5,41i.34 to date in the

2I   present Chapter 11 case. C/ Johnson v. Righetti (Inre Johnson), 7561ì.2d 738 (9th Cir. 1985).

22            Pìrsuant to Section 365(b)(1XA), the Debtor must cure these defaults or provide adequate

23   assurance      ofprompt cure before this Court may approve the proposed assumption and assignment.
24            The Ninth Circuit Bankruptcy Appellate Panel has considered and ruled directly on this

25   issue.   1¡r   re Bullock, 17 B.R. 438 (BAP 9th Cir. 1982). Holding that reasonable attorney's lèes due

26   under a Agreement clause must be paid as an element ofboth curing defaults under subsection

21   (bXlXA)        and compensation for actual pecuniary ioss uncier subsection (bXD(lJ), the Bu.llock Court

2B   reasoned:
Case 2:18-bk-24571-NB              Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                Desc
                                    Main Document    Page 4 of 17


 1            "1'he purpose of $365(b)(1)(B) is to indemnify the olher pafiy to the contract or Agreement
              being assumed, against loss. The purpose of iur attomey'i feé clause in a Agreemeñt as well
 2            as an altorney's fee clause in a security agreement is the same, to indemnifii-the lessor or
              secured party agairst legal expenses incul'red by reason ofthe olher pafy'À delàult."
 3

 4            Id. at439.

 5            Seø also,   In re \4/esview 74Íh Street Drug Corp.,59 8,R.147 (BankL. S.D.N.Y 1986).
     'tr4/estview
 6                  74th Street, granting debtor's Motion to assume "subject to . . . payment ofteasonable

 l   attorney's fees," summarizes the unanimity of judicial opinion as follows:

 B            "The cases considering claims such as the landlord's here have consistentiy recognized thal

 9   an express contractual provision for attorney's fees gives rise to a right to obtain a reasonable

10   attorney's fee as part ofcuring the debtor's delault and in compensation for the lancllord's aotual

11   pecuniary loss nnder section 365 of the Code." See Andrew v. KMR Corporøtion (In re Bullock),17

L2   8.R.438,439 (BAP gtr'Cir. 1982); 255 Turnpike Associates v. J.ll/ MTys, Inc. (In re,/.W. Muys.
     /,-- \ 1Tì
              Jv Ð   Ît -a^ /l-t^-1--     Cln l\r \/
     1ttç.,t,    ,rj,.r\. /u7 \Lrinx\r.   ù,u.1\.  L. L>o)))   1ÀJ\,   wurpuruttun v. DUyLe, /oÒ l..¿q 1+Õy uJ.\.. Lrf,

14   1985); cJ. In re Masnorth Corp.,36 B.R. 335, 337-40 (Bankr. N.D. Ga. 1984). Id. at 756.

15            Accordingly, Debtor must rcimburse DIREC                        f   for its attorney's fees in con¡ection with the

I6   assumption and assignment of the Agreement.

I1                                                                     III.
18                                                        CONCLUSION
19            Based on the foregoing, DIRECT CAPITAL CORPORATION objects to the Cure Amolmt

20   in Connection with the Debtor's Motion for Order Approving Asset Purchase Agreement. 'l'hé

2L   correct cure amount comprises $11,050.14 in defaulted payments, plus attorney's fees ofnot less

22   than $5,411.34 to date, for a total required cure amount ofnot less than $16,461.48.

23   Dated: April      30,2019                        Respectfully submitted,

24                                                    HEMAR, ROUSSO & HEALD, LLP

25
                                                      -lJ,*:_ lstW                 &A/Xa/44A;/"tu
26                                                    RAFFI KHATCHADOURIAN
                                                      Attorneys for Objecting Secured Cleditor
21                                                    DIRECT CAPITAL COzu)ORATiON

2B
Case 2:18-bk-24571-NB                           Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                        Desc
                                                 Main Document    Page 5 of 17


 1                                                   DECL,TIIATION OI' BRIAN KNOX
 ?-               I, BzuAN KNOX, declare as follows:

 3                 1.             I am a Senior Legal Recovery Specialist and Authorized Representative for Creditor

 4    DIRECT CAPITAL CORPORATION ('DIRECT') and am principally responsible for the

 5    collection ofthe subject indebtedness owed to DIREC t'.

 6                2.              At all relevant times I have had responsibility for the oollection of DIRECT's
 1    account with respect to the Collateral which is the subject of this Declaration and I have custody and

 B    control of the business records kept and maintained by DIRECT in the regular course                               ofit   business

 9    with respect to such account. Moreover, I have personal knowledge of the lacts hereinafter set forlh

10    except where stated on information and beliefand where so stated, I am informed and believe that

11    such facts are true and correct.                Ifcalled   as a witness,   I could and would testify thereto.
L2                3.              On or about March      2l, 2016, Debtor      entered into a Master EFA Agreernent (the
      .r                          ,_.:+L ñtllll/-r.r- +^ !:-^-^^   ^^-.:_-_^   qçliçrrugu a5 r¡\J
            ^ ^-^^_^_{rr\
           ¡1BrççrrlçIrr    .,,   wrLu r,,rr\r-\z   r ru rllr¿1uç9 gqurPruErrr                      \f ¡Jul]osltut lul \-uut(lg f)aollJs,
I4    Model DOP 6600 (the "Dopositor"), as set f'ofih in the Equipment Schedule to ti're Agreement, for

15    use in Debtor's business. True and con ect copies of the Agreement, Equipment Schedule, Invoice

T6    and Prepayment Addendum are attached collectively hereto as Exhibit                              "l"   and incorporalecl herein

I7    as     though set forth in full.

1B                4.              The Agreement was secured by a UCC-1 Financing Statement on the Dopositor as

19    well     as a blanket          lien on Debtor's assets. A true ard correct copy ofthe filed UCC-1 Financing

2A    Statement is attached hereto as Exhibit                    "2"   and incorporatecl herein as though set forlh in         full.
27

22

23

24

25

26

21

2t3
Case 2:18-bk-24571-NB                   Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                  Desc
                                         Main Document    Page 6 of 17




    1              5.            As of the hearing on Debtor's Motion, the Agreement will be in ærears in the amount

    2    of tì I I ,050.   i4.   Moreover, recoverable attorney's fees pursuant to thÞ Agre€ment tôtal

    3    approximately $5,411.34 to date, ând continue to accrue unril the A$eement obligations are paid in

    4    full.
    5              I declare under penalty ofperjury under the laws of the United Smres of America that the

    6    foregoing is true and coffect.
    '7
                   Ëxeculed on April                                  New Hampshire.

    I
    9

  10

  11

  L2

  13

  74

  15

  16

  L"7

  18

  19

  20

  21

  22

  23

  24

  25

  26

  21

  28




                                                                  6
Case 2:18-bk-24571-NB                 Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03             Desc
                                       Main Document    Page 7 of 17


     1                                    PROOts   O¡'SIRVICE OF DOCUMENT
     2    I am over the   age    of 18-and not a pany to this bankruptcy case or adversary proceeding. My
          business address      is: 15910 Ventura Boulevard, Twelfth Floor, Encino, CA 91436.
     3
          A true and coruect copy of the foregoing document describecl as OIìJECTION OF DIIIECT
     4    CAPITÂL CORI'ORATION TO CUIìE AMOUNTS IN CONNECT'ION WITI.I DEI}'I'OR'S
          MOTION tr-OR ORDER: (1) AI'PROVING ASSET PURCIIASE :\cllItÐMENI' ANt)
     5    AUTI'IORIZING THE SALE OF PROPEIìTY Ftl,EE AND CLIÌAIì. Ot'LIENS, CLAIMS
          AND IN'IERES'I'S PURSUANT TO 1l U.s.C. g 363(B) AND (F); (2) APPI{OVING
     6    PIìOCEDURES IIELAI'ED TO THE ASSUMPTION O¡'CER'TAIN EXECUTOIIY
          CONTIIACTS AND UNEXPIRtrD LEASES I'URSUANT TO 11 U.S.C. g 36s; (3)
     1    APPROVING TIIE F.OIìM AND MANNER OF NOTICE; AND (4) AI,PROVING BUYEII
          AS GOOD FAITH PUIICIIASER PURSUANT TO 1l U.S.C. g 363(M); MEMORANDUM
     B    O¡'POINTS AND AUTHORITII'S Á.ND DECLARATION OF BIIIAN KI"{OX IN SUI'POIIT
          THEREOF will be served or was served (a) on the judge in chambers in the lorm and manner
     9    required by LBR 5005-2(d); and (b) in the manner indicated below:

10        L  TO lìE SERVITD BY THE COURT VIA NOTICE OF IìLECI'RONIC I,'ILING ("t{Et'") -
          Pursuant to conlrolling General Order(s) and Local Bankruptcy lìule(s) ("LllR"), the foregoilg
11        docume¡t will be served by the couft via NEF and hyperlink to the docunenr. On April 30, 2019, I
          checked 1he CM/ECF docket lor lhis bankruptcy casc or adversary proceeding and dètermined that
l2        the following person(s) are on the Electronic Mail Notice List to reðeive NËIi transmission at the
          email address(es) indicated below:
-l   -)


          U.S. Trustee's counsel Dare Law, Esq. dare.law@usdoj.gov
T4        Debtor's counsel l)errick Talerico, Esq. dtaleriao@ztlegal.com, maraki@ztlegal.corn,
          sfritz@zflegal.com
t5        United States Trustee     (LA) ustpregionl6.la.ecf@usdoj.gov
          Attomeys for Creditor Smashssma LLC: Michael S. I{ogan, Esq. mkogan@koganlawfirm.com
16        Attorneys for C¡editor Continental Bank: Brelt H. Ramsaur, Esq. brett@ramsa¡;rlaw.oom
          Unsecured Creditor Synchrony Bank by PRA Receivables Managemenfl-I-C, Authorized Agent:
T1        Valerie Smith: clairns@r'ecoverycorp.com
          Attorneys for Creditor Honda Lease Trusl: Vincent V. lìrounj ial, Esq. vvf. taw@gmail.com
1B        Attorneys for Creclitor Ally Bank: Aclam N. Barasch, Esq. adb@severson.com; cás@severson.com;
          nye@severson.com
L9        Attorneys for Creditor Brian Haloossim: Sandford L. Frey, Esq. sfrey@leechtishman.oom;
          lmoya@leechtislrman. com; dmulvaney@leeclrtishman.com
20
          II.SERVED BY U.S. MAIL:
2I        On.April 30, 2019, I served the following person(s) and,ior entity(ies)   at the lasl known address(es)
           in this bankruptcy case or adversary proceeding by placing a true and con-ec1 copy thereof in a
22         sealed envelope in the United States Mail, first class, postage prepaid, and/or with an overnìght mail
           service addressed as follows. Listing the judge here constitutes a declaration thal mailing to the
23        judge will be completed no later tha¡ 24 hours after the document is filed.

24        Debtor Jackie's Cookie Connection LLC, 12109 Santa Monica Blvd., Los Angeles, CA 90025
          Creditor Continental Bank, c/o Bradley R Jones, Vice President, 15 W South Temple, Ste 300, Salt
25        Lake Ci1y, UT 84101
          Creditor Budget Uniform Rental Inc. c/o Caleb Donner Esq., Domer & Donner,910 Ìlampshire
26        Road, Suite R, Westlake Village, CA 91361
          Creditor Wells Fargo BankN.A., 800 Walnut Streel, MACF0005-055, Des Moines, IA 50309
21

2B
Case 2:18-bk-24571-NB        Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                  Desc
                              Main Document    Page 8 of 17


 1   III. SEI{VED BY MESSENGEII: Pursuant to F.R.Civ.P. 5 and/or controlling LBIì, on April 30,
     2019, I served the following person(s) and/or entity(ies) by personal delivery, oi (for those who
 2   consetrted in writing to such service method), by facsimilé transmission andTor email as follows.
     Listing the judge here constitute,s a declaratio¡ ihat personal delivery on the judge will be compieted
 3   no later than 24 hours afler the dooument is filed.

 4   i declare under penalty ofperjury under the laws of   the Unitecl States   olAmerica that the foregoing
     is true and correct.
 5
     April 30. 2019                 DENISE PAUFF              kt D¿^;42     ÞÁt//
 6   Date                           I'ype Name                      Signature      "
 1

 u

 9

10

11

L2



74

15

I6
I1
18

19

20

2T

22

23

24

25

26

21

2B
    Case 2:18-bk-24571-NB                                                                 Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                                                                                   Desc
                                                                                           Main Document    Page 9 of 17
                                                                         *f *loruxl
                                                                                                iH"!i3ir      :r;.ìir5   i¡   ,'írr,     ..1-   ú1.' à    i!ì:t         \t!*t.¡!,   :J{i   rr:;i
                                                                                                                                                                                                     _,i:i
                                                                                                                                                         ,$jJ:s*:Jri     1ì\:¡::!.!ì Fìir*{{rs¡ niNÀ       ì.i{à :i:!:rììêì ,!.!):j:.rì                       ît: t^;.J i jn. :-n}.ìF
                                                                                                                                                         !¡,1t.:-ar¡t 3 ¡r1 ¡s${{* li}j$i'Ë\tt{i }.f:iì {:|t t¡t:r:s (trr :ì{i: I                             s*i :l:tìiìiiìail.i 'ìr
                                                                                                                                                                                                                              ¡i{:.:itìü¡a11.'.r¡          ¡|¿} k¡¡ìi;râr¡r,rl r ir ñ¡l
                                                                                                                                                               !,i*li{i.'r ¡".,{":.i r" r,t¡î&"v .rrro \ì,:iI:.:f¡ì r;ì Ti.;ti Jiè.!.,!{r rn iÅjü.ri}
                                                                                                                                                       ,:¡rf.]¡:
                                                                                                                                                            6::T-":.Ttfir.i *tü lt!¡Ì*¡,1]'riÌ! ti,!¡j. ìL{:3rstr tr}el tìì rir iir::t!" ,r:?$1
                                                                                                                                                         Lt"l,
                                                                                                                                  X                    "Tf:ï:$.lir!! , nË sË¡rl.f:'* åi:¡ì :i:i ¡.éì¿ l;¿:;r;¡J),ì¡ r ï ".rii..q 3i:,.i eü
                                                                                                                                                       tS¡1 iriJ;{tJ}"x,e r"E }ia\{ t¡}rl}è ryt:;,i:::r$.:å} irt¡si!;..1 tr;¡iìr¿iì t,.ra t1n .
                                                                                                                                                                                                                                                .tt4
                                                                                                                                                       ò1þ,{ ¡T$,tïT¡r¡isr *¡r vl3 *ràl }* 5.,r }s Frt{: Åtr:iì:¡!}::* fin ¡Ì¡¿¡:Jxç l¡1 i¡{l
                                                                                                                                                       ¡!¡$êã;â tìür! $¡fi¡ry¡ tr: nãqii'{çn!:|l tiÈ{ },{hÞ,ì¡ìi¡!.,:q:Ì.? r* *r1¡!::,*¡}in{'
                                                                                                                                                       ;lj1êi"1f!'*1;1ôfltfr¡t¡æ¡t1dir¡l{¡4tir!.ììr!5rjt&1t:3r't,$;Ú¡rirÊ*lgrii]r:t,srt
                                                                                                                                                       Áí! tiiatit irì¡r *ir. as.\ v$j sq: {r,rl Ê:¡fü."þ å¡ "dj,1 eiìi Eq é!*rû iÌ {i.:-!*e!!r
                                                                                                                                                       jlisl êd€¡*1 rt$¡rq ¡t¡¡¡.{èis{ 1gj:l r:!r¡ *{i€rl$&ì¡)yt j¡r Í{,},S{J ¡'.*,!:Sr.+t'!1i
                                       i;!1   ,,rl                                 -i1rr*:}r                                                           ¡t* l$ rårfn ¡ur:: lcrÅ ir"{¡. }q's&r$ fìÌi rfr:nnli! i:qi liìiå1{t;ãi{fä;¡** i¡
                                                     tìrr{l   r.rt}r+.r:      n:
                                                                                                                                                                                                                                                   'iri;i,'rl'ir? år
                                                                                                                                                          $!,î$:!*X¡irdiü*,&¡ {¡¡¡S                      &sr,Ër s¡*::}*¡f!¡r iG* $:i .$!r}s rl,!ai!?i¡ {d .i{f,.E
                                                                                                                                                          ¡S ¡x{rysÅ! ¡glrì                r¡{Á     ?ieì!". û*s ryrì} ¡liìin5 nq¿it':fi: .4{i é1*rå r'år i ä*'$
                                                                                                                                                          r4$d:rç: 4f3 !í*f$r3¡ ¡tli{r ed¡ì{} ts                   ij¡'
                                                                                                                                                                                                       lnx?.Ãrq¡.$rijrìi}Ë,iú'sì¡-Q¡trì3.ì.*!
                                                                                                                                                          ls¡{-å\¡r¡r¡rÉ}B¡ rs s{*{!¡¡!¡W¡;!t-¡4 {r,.4¡ {*:}ìti¡ilë¡r .:!!¡ rulqrdtp $¡r¡k ¡:.çStjri

                                                                                                                                                                                                                              .r,1r   J${li*$snill     Ii*Ër$
¡l¡qìt:flieiì ¡ìs            l1ì¡.   rrjrlr,-i9

                                                                                                                                                                                                                   r*ti3.ï
                                                                                   'q)-.rl'l*   TlN¡!   ¡fåì$ì¡        (¡.T   Å${¡!
                                                                                                                                                                                           sd"     ¡qi
                                                                                                                                                                                     "*
i:;t Þ*ì tit¡          \ð,q Á¡'4.:$r          sr11   !ð ìR¡ir!1rtr:¿¡.,1 {.4.      jÅt},:i4rs}Ts                                                           *âï, :ï4errtleð B{lílËlri t.qi,.s{ ,!a $Ë&..trp 1¡r.i ,rÞ t tr:- "{.ff*d:ff
                                                                                                           åris{iì:frd                               n!¡rl
                                                                                                                                                                   $$r¿!!ln¡t {¡t ítslt cT ,¡$.11r .n6,l t¿tñ }rs"!¡}¡rtl ¿.{i} oif,'ì f.4t ,"î!!5
                                                                                                                                                     Irú..Eål¡¡ ;l{r.g
                                                                                                                                                    l.q .Ìeg¿ i*e {,r"¡! Jâ f{!A¡.yå:¡åq alç ¡¡ iõi , ."{S}6*:,¡!¡.i 'r¡!r{ $rn!x¡ å,?rs:¡,e
                                                                                                                                                    r* @¿6S 98']e4 riua ø1 qq$'ì{}*caj Tc¡.¡ åra qn :q.8 $¡sr¡¡$ ¡}!:i ¡¡.¡!
                                                                                                    6iå                                             ¡¡s lJÆ e{þJa eç50l !rå!rô1ô&! !'Á¡ lrï¡q¡*{l $ìì rr Ëxrli*8s ¡rÀrc$rq .¡lli{ q¡
    F¡{, {FÊ*,1s1 tìii} r:@rir Tia d1¡ì*j:                                                                                                          ,drN !rq}*, À$ rû ".¡r¡ Í{$¡¡64} &n$s'}lìtr q ¿rw¡.d¡ri¡¡ r:l* $ r*ir{} $¡¡$l*Jnls
    ffi, r¡' Ð ¡q;r ali ,,. 8r, , t l! t4rp                ùil,r                                                                                    ¡¡¿r¡i $ !!d ålã q e¡¡¡r¡ø ¡ilq *' $:*qa;r r*s¡{rp ri¡!!¡ j¡ å¡.¡6.,r¡¡¡:,,1 {rl*lr!
                                ':!qlü,v,itl.ili,$r: SS,.rSir,ß{iß Arffi*{&: f$* *€rü{ 8{l                                                          16 *slr$rNn $¡s lls!& .sr¡ct }9 ßrn$s¡3 '{g¡Ãl{ç r¡¡i1i tjl4,r"¡4$h3 ¡.'!i rËtt¡r'ld re
{¡hrntì n¡!.¡;å&l ôãça Èü'{f¡.          t}Jllirr V:ç $t J. :qliå¡J p.6 *¡}.4 8$rö iïllr¡rr¡                                                         çile$nts{.e}ï¡,tqriiqi{:,1}*?å,fñ,raã..qñ*:a¡¡r$lr¡&,.uÈr.,!Ei,¡Xiê:r,:$è:rl
 Fl{þ r1!i.tx g¡ f|l ";rqir*¡ .rrårTJr¿ì xl rry$r¡"* r{a'r? Am s!l4!rRr\ &r. Åe ür                                                                         ttEÀ '¡& Fx ¡¡a¡s fçr¡¡}¡,¡ .q tdii.r*! 'Ãçç.1¡ Þ,i¡i¡sß Så,1 ra¡li1!:1¡¡a
                                                                                                                                                    s&...............


                                                     q,I : :a.iv¡.t;r¡¡l-'                                                                          Þ{t*i ¡n*1$ r{ rrs{¡d}!tä ãtF !lr!ár{¡r¡ rû! ¡&1}!$*'*i {,! t¡rt¿ ^fiqâ.:r-rp
 -rn r¿.:e)'#s r'Ë ,r'.. f r! r-.1...û wLe.ni ¡îlord                 È                                  ü¡         !   lj?.r-lqlr¡
!
                                                           q yI3 svr :{"h¡:¡it ús                                                                   ¡e&! 8fr Õ1 ûq¡F;¡¡ ¡rlcrs!'&å ¡!fi¡¡r$ Sr¡¡ rçÞi1iírt !¡gl$¡årj ¡i,;q***rj
r¡ìi, riJ¡!¡i-¡ & ¡nÌ$rÞ:?p r¡Ìì iì.jx5l. årlei!¡l {m¡ ¡r:! r?rei.*¡ ls¡!q}t¡?*, s¡t                                                                ¡Äry¡$¡rr ¡1ìïr ßrÁ ? F6{ds*3s ¡r**rt }ìr.ìè Wldr,r¡ ÌF.} !* Â!¡rãffi5ã¡ S tûr¡!¡¡ìå
                                                              '::Â
{.ÀrÃ]}S !1  &$i,fñ f¿,tìr, :n}. :¡"Itrd.tÞ .n4* 1!¡.{1sg,-*Â"x*r!,i ì"*i                                                                           tàs¿td!¡úä ¡4¡l $W¡ds!ì a:{€q æÀ ç¡:g ¡À¡c.¿&r¡ii.îxris! Jlx!À ;:$rEJ!rì1r53
¡.r"¡., r- etâ &-j;,,. :+1{}F . r¡:r;.¡À{o¡"ôB:.r} qA q e¡.*¡¡v p + sa¡l¡                                                                           se* ¡lrâi!!i*ñr*ã *{ JÞ ,ß*åtqþ sq! $ .sa!*¡d:ra..t rr"¡ri*è@¡ }3 l,*¡${¡rr!{¡nt
¡-¿ ìL d, r'r¡4{ ,Ârir rr . ,r, q. tì,{F€s<i ¡e qrß {                                                                                               .¡ô ù8q¡{s4xs ¡e                       *{¡d
                                                                                                                                                                              ,q &T {!¡ r$ljs{llq¡r"T9                                    ¡rrâ
                                                                                                        VSt                   ìqÎt                                                                              Ìn¡.t!r$?i$È s**,.nsp
                                                                                                               "¡l                                  rq Aler*l r¡¡ *rÈ4, *q¡                            s*
                                                                                                                                                                                   ¡ãsçqtñ:.!:l¡¡ .:$ ¡6{s{4re¡ r,s ls.r}*¡. r¡x Å€1lr:ìl

                                                                                                                                                    ',t$,*¡ ls¡a$*ñ{    Jq| ¡ler Fa¡e r€lrgdãx} ãññJp& }r tuarðrr.i"{r re: tq&"s r'1! ,,{rj
                                                                                                                                                    i¡e&J613J $t  Þrx¡gslk3 {streå d&ð!!lrr!rpc *qlr ,N.juô¿ffiÍ-} it*t*re¡13"r,êr
                                                                                                                                                    Qt'{aê}€ l{€8 lrs !ðÄìf þ e *8{¡&üs er¡ !15r(¡ð {lrdrrt ylq{:ã¡läñt{LäiT
  $qiñ '.*¡6eõl 'aftt{,,ìi¡r¿*.td -lU iû* qt .&!rerr1Ë{ r!¡.t& *$.¡wiËffð i¡,                                                                          "t@st¡t¡ 1r¡r.Å¡¡¡r:¡.s.fu.& *(qtâ!¡r¡æ EåTtB Ê1{:t"s:} ¡ñã*.¡ FôT€ì1¡ s-ì¡xdç:? "
            qr"dtÐ ! r'\ ¡.!: ?..ìq¡{,¡ çÀÐ i(|x r*.1É l|oÂc4 lp.Frlfj¡ f 4 ni*                                                                     ¡¡r4Á !6 i:t { st ïãs*4wd ñ*arrô $ rq g¡rc}B 6Ìryã! !? \¡dgùsrep ai.?¡!,lh!
      .
.Sird¡t 4".!-Á,' a¡¡ lr rl "¡ "r¡r lïr.r ¡.rû l¡qr q{.r¡ ¡.{À( Íùa,},n¡r f¡rïtl{rir ¡rjrr
                                                                                                                                                    ge 8tññ13 l@SFe lâmnl tñq j!d3!*d ,IleÅ Sr¡p6¡rt jfjIì *¡t ur¡ 1sf¡&¡ir*$r,
,,1{i *r¡8xrrt {a ð .ltïnrr¡i li$¿         $ï Ss¡.ra¡! &ãr.!}¡r{ e* L{!ryüil Åd}:ed
                                                              n1ê
                                                                                                                                                    wir¡*p rÉr:r!f,*{ s! m 64-¡ts¡rðiø r¡& ïnd{rñ s!4q,lñr i:trìxx$¡t$ 4!!È !r, Fltll tx¡
       rraã
::!a ae¿       q7r¡..ì,  "nr.
                           .{: ¡: ri} rì,ô,ì{ã¡¡¡t a. álg¡r¡ Â! ¡florlq} {:.¡f€3
                                                         ,                                                                                          s&"rirx.s*,    diq *n¡r,'6'1¡ç{¡6l& !r,iqí!es{; 1s4t ,.5tp n4 s.&{ 1{l] j¡$rçl
                                                                                                                                                                              s¡d
 dF 4ËrP  a!,, qA¡- ìid¡ rl¡ 4ra$¡ ¡lareütf,r¡ll r'.1\ *êrlric çtl¡.+t¡ï                                                                                         á!fi 1¿rg ]{¡lg¡!f $.$ üre $Wå¡S îdafø '¡b|N¡.,1!9¡¡è {*"¡*e¡!
                                                                                                                                                    8*i¡ ¡¡¡ ù{!1S
                                                                                                                                                    qEelr{ pç*l¡r
                                                                                                                                                                ïn*¡{          (l¿Àr¡ ¡{Lt
                                                                                                                                                                                           3fr1fs.t [*qa t *r*{üw r!ì ,s ìfitt1scÞf
'ìro -,q {31}¡
\rylb¡
               ç'*¡,4lu."r {.t
          ¡¡rrq¡l!¡ï a !û 14--1 iÌir.r 9{!0¡4 lsà¡r'rff¡ril q 1lúll,;r,:,, ús,i
                                  .rÊú\r   aIñ38 o¡¡l rJ¡ãüï0t$                                                                                     {iq }r: €¡@pí¡i* "fj3-
                                                                                                                                                                        8t¡¡ bES¡e ü 9".!6 Ìåiü r@-.*! q.¡* lEWrê }ëü:dì¡{
                                                                                                                         !Tï1g       !              r lo ¡¡¡ro ü¡¡ t¡l ¡trr/ÞFçrç ømo ¡o v,ld porøcx¡ 61j qFr! pdrptr$i *fi¡q
        -                               n..,1,rF.c yrt                 R!r4\íßqr.¿€¿r Ði¡rñrxq-!¡r:,lrÍ,¡¡
                                                                       ,"?
                                                                                                                                                    0"¿ ¡¡1t lú6, lIl    ¡qfsst qã ¡rü.9 F¡.s8{r }¡q¡**o fnÊ# e êsìî6¡e
r'q   -,&.    ¡   3¡   Íir    R x ¡.!aõi,, " {{,þ.rgJ
                                                                     "W lsâ.!¿.: c.q4 *ßpd1ô.trT }¡Ár:                                              qq33Ër9ras}1i Wql t V.|:.,e,**gt ! !¡.slsse*å1.e¡r{¡rê, ¡l¡si¿*úf ]q¡¡:9 qr¡
:ù¡¿!nla {ì. a .t            :},       .*r'.{ *( {.'i¿qT r¡} {Dôt sav: ß¡¡rai                             f¡     *åiõFr"        r{                  r.l{* N¡kry¡re1B ¡4 }ÈF}N*ç} {,s$lisi.lêc-¡ st¡**!$ð q*,13 t¡ åçsri*¡ss ç? Eyrnr
1irs ¡sf4et¡¡31n4Å.                  !tf:{.rêr*tpãx*ìí{¡t rri*}*rw,i*¡gr¡13&Blitì_ø,€rJ                                       tw¡¡                 rllìlr'q.a &$dd¡8      eit¡ cqlq¡tiå    eq].& ry¡À W$Fffi                      .ç
                                                                                                                                                                                                           'l
                                         ¡.16:!
{Y¡   ,¡**r   {rrL Fa;r{!                            &1lls4   $¡rç.i    3    @rô!-vl¡dflåå          ¡¡!¡¡e¡*             q*¡qr$t{q|le¡q a.$e.:a;                                                      qsc.rç ,*r¡-             p*¡                *eoù *1r ù$ecRÃri¡ñe
                                                                                                                                                                                    "s}.drrêw!ô                                         "rnij"
                                                                                                                                                                                               &,                               !ü*'Ee9             {t}sei ãlå3,q* sdã¡T.çw
                                                                                                                  t$ &!ì¡sre*¡&{               @  &ì

                                                                                                Ss*3r¡tï                                    Ørdstr                                             tasqM

                                                                                                                                                                                                                           .}!$**i¡*{c$ 3re}$
                                                                                                                                                                                                                  3',r'l                                        s:t'r}¡:ãdt   4t}qâ

                                        ræ*n*ffy                     ¡¿¡trg        rqw;ry                                       rrå4S?8Só& :j I #}qe ffienæl                                        1{,* t   ìSâS* t{* lex&¡¡X}&¡                .ÁÊi1tr
                                                                                                                                                                                                                                                           è¡âô,r.1ì¡r.¡ç   f$t
s ê8 F            sq{ ÅTs:t}iwxw$sr                                             ffi.tffr{fi¡

                                                                                                                                                                                                              TV"*"*dvJ$ffiile$*ffi
  Case 2:18-bk-24571-NB                                                           Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                                            Desc
                                                                                  Main Document    Page 10 of 17



       ffi¡reweg'frr,çn¡rgu Slf
                                                                                                                                                      &1ÅST[¡r !!&-\å*Ì:iüËì,iÉ"¡JTkr*                                            f       ef i.l
   rûr, $..1$LW*ëm; x.t¡r 69,s, ¡Þ MS grû t{Ë¡b¡'*ìA *,}s. }¡¡róret s&f!}¡* !x* çJ!È&
                                                                                                                                                              YrÀ¡   i;iã a$ ¡r *s*-¡ti Ë ìlar '¡å*
   d$nr:rÞ1 {t!.il¡1såc$ *&}i ilb e.!¡Í¡ F¡*,ðyr {5.!d 6**ù*r:{ þ!&.ãd h 8!x )er**$¡ ss*
   l*1¡*iân        *de    ir49}{e¡rxt*1üT6         å$S!6¡*               &rtheN{å;¡¡    üt@\*Ér¡{kl&!' !b¡¡ütut
  êS¡ê¡r Sr dj*å.¿ a $rr.lår{ ÞCSs **5Aiþ tttsidffiô                                t&¡
                                                                        fa{&l¡ s :$i¡Ãi${r ,¡S å.,
                                                                                                                                                                                                 ¡   "lßr.    {r¡û$J         ,r
  ¡h!*r¡¡¡8i !,I*$dji$* !$ Ll1 ¡ñd ¡¡i.¡rô                  i*
                                                   s,!' r*! b,erqd {f¡ ìrls ñ¡ry" $sr qrsðt¡¡
                                                                                                                                                                                                                                  ¿ ,{rr.r c
  þr'*dê t* Èåìtltlr¡lr$ lrd Ctsa €s:tr¡*!: ef ËsÀr¡'¡as *,rMLfÉ U$¿ t*S,¡,ú qð{*,
  &*tß{!rb e{ì*n¿fcx4 ;!!j$ !r {*i¡* tþ.s€4e í!:Ë*sd end ¡S$þ¡ 10 dqâg Ìt tba
  tdli!8r¿ Lrìj ôsi*ñ å-r'l ¡r@8 !6N{E US b ¡*t ñrrdxd þ, Ls, b. islrô,tgid q¡                                             #ir
  {¡g¡ke &.ld lì .ioa ¡4úr.!. çe }|1* Þ$ ¡fúr'l' b(,l n¡a üù                            .ljûürt
                                                                                                                                   h å.ldn¡*, þ4, s*t   {1{   lr*fi¿et   ¡¡¡k
                                                                                        ø ffi-.iÈ,
  üE*d{ñrå ci             lìr
                           Eq.*F-.{û tdnl s?4r of (Þl   ,                           de¿q
                                                                             x a-*¡ ¡,x,rs¡ ¿tËt                                     trci*¡td
  â!'!ìri]]riu,_:ì¡iì.t&ú¡êr,t ¡ei]\i,,!sðlÉsþ pr{d¡s{{eraùe$¡*, N¡.dd$rd6ir$0 M¡!¡} $H
                                                                                                                           MM

                                                                                                                           tr   alãsç!

                                                                                                                                                          $r*å      dt#rånsï
                                                                                                                           &rr?   {8 ëE}                            ¡*ø dl 6rå4    ¿i1$
                                                                                                                                                              "a:




                                                                                                                                                                            liJl' l$dli*d ',:\'a!4:            *&J ü$ *,!r,Ì¡ß!,ì!,
                                                                                                                                     e.l'ï¡p                                    ¡*a;fið   .",¡*ai'ri} ¡i{   ¡iI,   !ãit c't¡ ìitr:*ilkrj




 ¡!'*5    tu;i¡   f¡r*R*r    ¡¡¡r$rr.*r¡r




.nß¡ãÀ ,; r?¡:¡61.rr thÊ rr,]indrç Î¡:ilr!â irlç Tsrì!'|                          f*$   t$g tw¡l*¡çed,     *ì¡*   L¡s¡;
ndtút:ìit{,{ìt ù¡tÉ 4y å:1¡¡ ä,!ãå{-
1*, tÐe¡St:tn.*å,¡Ìl&C* rrstþ*l}afalrfu¡ "6V dl# !$r¡s ¿s$dr rî,\ _':$ Eädô
       b *e:!rr*¿]t l{åË l;1þ lraï* a8¡ h{rL ¿8} !:çå ler,r9: s€f,ei} hÞt$¡ ¡s,ìl'üUr ¡r &r,å
{",e& Àx,
rd!1Þìþ& f¡Þ ,!t5!t er*.lt¡:.i f]s lilÄ s*¡air',ê $r dì*$¡r*:ü e|¡¿lþ:{¡,r,1È* $ årqþì{,*1r

tr*:*1iü¡ir ¡rI r!.Èt¡d gr ¡rìiÌr [c¿¡&r3 r!'}snrtsr* lþt i!r&n lMr¡ *!ç eÍ*ø*{ç {e                                             if.;&ùY*ld
t1;f .$,; X+i¡L.¡rÁ lr*;ri,rË¡ {* lh; l,Ì¡i ¡1_d "¡¿} ¡¡.¡{É*r c{} {rt';r!,:l*n ¿ß
:,. -.. : ü,4n :'ìT,r
                          -.. j q¡, 6-.{¡ :,5- ;qJ¡ b,i,¿ri¡ flr rJùr 1î¡1 üin!
.:!:r.¡r,'¡ rìrrri!.t!¡{*fi iÈ.t!Æ6:tr{Lq;ç^,y;*¡{a*i} rd*.ïdgs:,1*r#ït¡i,rr.
                                                                                                                                                                                                                   ':        t    .   ,
5rlÌ   Éi'*:            *;:}i,1*1r Èr¡ i?l"û $iþ            îfr   tìù ¡{¡jtjr$!:;!f               &;r t}rrr !ä¡
                                                                                         !errtd&L !o
                                                                                                                                                                                                                        ,t
aT¡]ì:       ln
                  "rs
                   tdrþ; lhs ü!¡:';,rrir$ ¡15r* fi¡ß                        *M ,il t}*        &4Ert *rglsrt ctr"d                                                                                    ,"./,
r.r::lr.rì',irrx]¡r,r I'ie ki,r) flr r*fêi* l¡};g*â !t* *iliFi¡nri ¡rt¡r.qr; Ìt5!iL
                                                                                                                            :]È'çå¿:iS     fifrry: ¡*Êri.;ti i:,¡.j;.1,'.1 {:"rå1-r!51ì
tr!. *:l,ìf¿ttu$t Iã *.nr¿¡ ¡ft.i.,';tteit*.i ¡è1r*ã*""* l!ã! r'3r Lrsrby t*,3:t lfuir
¡rÊa  :.i'þ.i* a,¡:!¡ir,T þ¡¡{-,1¡ 'rn irr! ;\r&ÌT¡¡xrSi *tril & 3,i1ârlir ¡d:!r.]t¡i ;n i,Jl Esùéj,                                t.t ll
                                                                                                                                    .           I
irl¡,jri:{:.ri .}:.**!.S. r::¡.;úl*& :.al:}ÉÈ ?rl¡!4¡-i1aJ:!" ¡*q¡!i.}¿;* ì¡yå?i4,/.                                            \ :'it J.l- ", /ççr'{yt,                                                           .,2.::.
tBir""jiï ,r¡. lkj;*x" *.a! lliLr #ç{}j, ,rec ar /*?¡#f 1*ràr¡:ir6 !3 t'{r.r {i l}} ì*tir\                                                       .lrr.\ lL.                 \
Ír¡ lrr;.¿: í31 *ù¡rd, ì;ntt li; |d $s,l]!ír¡r'rj, ¡r*l,laâ.l*i }isj!l::.r.:t!,r tjSrñrrr, *l|,ir'¿f                                            !),,!
f-&i¿    i¡:rü], &,$ þ!i ;f.t!ül# !x,*&rlè$                       iiqr   !r t,*   ¿¡ú: i*}xl]{à*       S*ri*'.¡r*    {!r
T'gd&.r    ¡lJìrìlqi¡:ì1     1è   ¡js   fï:   {Á.9 !::¡rr*!iî.




                                                                                                                                                       4r( f"ItHt I
Case 2:18-bk-24571-NB                           Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                         Desc
                                                Main Document    Page 11 of 17
                            J*,J"!6n¡{xã




                                                                                                                                           ';{   :




                                                                      rirä$$6* -qç{| å4 W}iÍt4q åþ¡'}wþ,ï"'xç'ù {å *¡:þå




                                                                   i*tiìi:l                                 mOB|ã¿þ ('iE€} *1&'¡d   @A{€
                                                                ¡1r{¡,,;*rú¡È¡
                                                          !                                                                   õxr   pvdsôl
                                                                        çã;*ç
                                                                                 '"!ã
                                                                                              le   ffæ                      ,Esâ¡Va!'"SÐ
                                                                                                      p.ïa æNrqfl qe380r[¿T   sr{¡Ktsü
                                                                                                   cII'lers¡t*'   trxìoâ   s.îx¡sredwÐ

 €@'¡1ó{@ ¡{' (qs s*aFq¿          -$gqt¡¡ûsr¡¡qsi@qrÚ|¡psp.r*!nâ4ç¡úsítr}rÅ:å¡è{¡eqÊpq¡ügl¡oeq,¡'lrOr*"*"ffim
 ¡   ¡q   rloñøã$rñ!¡, s!¡rç.xg   rq urq !€rrEr&ã lFq, lY:€ rwc psã¡sep, &,n ¡o qøù¡r¡¡c pr¡ srrr4' M$ q{ûrûdrrli,t *ã¡rr;åà $reÃírdg;iql



 ffi**,nu*                                                                                      eqs -T\fåtdv:]"m3åçtffi
        Case 2:18-bk-24571-NB                                   Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                               Desc
                                                                Main Document    Page 12 of 17


                                                                                                                                                        DEPOSIT INVOICE
U NI*SWSTffiM.S                                                                                                                                *';li:l*ruw
      848 N. Rainbow Blvd #2231, Las Vegas, NV 89107
          Telr 1-866-374-6689 | Fax 1-866-374-6329
                                                                                                                                             c,"ton,,.?is"¡Mþ,esz
                                                         To                                                                                                 To
    A DIVISION OF CIT BANK, NA                                                                                            12109 SAN]-A MONICA BLVI)
    155 COMI\,1ERCE WAY                                                                                                   i,osANG EIES, CA 90025
    PORTMOUTH, NH 03BO l                                                                                                  USA


 'raxNomqË
                                              DÀ'flt                           I'ORN,IS                                                                            l ltttMs

     ,^l( I    )                         )trscRrP'Ì'loN                                                                                     lorY        .JNIT PI{iCE      ltìxl'ri:NDtìr)
                                                                                                                                            t-                            ['ruL !



r             DoP6600                        N1-DOPOSTTOR 1 8, 60CPIi1                                                                                     109,949.00               I09,949.00
                                                  Shlp by r415/2016
                                                    Standard Cookie Dopositor

                                                    per quote Opportun¡ty# A000CEX (March 1,2016)

.r        04500,us                           TECHN ICIAN COIlIMISSIONING/'IRAINING                                                                           3,845.00                 3,845.00
                                                 Slrip by:4/5/2016
                                                 2 days on site ¡nslallation, Comm¡sioning, and lra¡ning
                                                 by ane Uniflller Technicfan

J         04599-US                           SIIIPP]NG AND HANDLING                                                                                              700.00                 700.00
                                                    Ship by : 4/5/2016


                                                                                                      SUB TOTAL                                           $114,494.00
                                                                                                       TAX LA, LOS ANGELES                                $10,304.46                        _
                                                                                                       TOTAL ORDER AMOUNT                                 $r 24,798.46


         JACKIE'S COOKIE ÇONNECTION, LLC - 35% payment $43,629.46 USD
         KRTSTOpHEF TOZTER 35% pAy[,4ENT - $43,679.46 USD
         KIBK SALTËNBERGER 30% PAYMENT $37,739.40 USD




    '.*T,.NAL,I- ITEMS AIìÛ MAI)E FROM STAINLESS STEEL UNLIiSS O'IIIEIìWISF NO'IììD'".¡.*+


 ''*ORDrìR ACKNOWLùDCìITMENI ONLY , iNVOlCt-l lO FOLI-OW+1,
 r.+ALL COODS lvIANUFAC'IURÈD IN I'ANADA+'
 "*ALL GOODS REMAIN l'LIÈ PIìOPËIì1 Y Ofì SÉLLER UNTIL I)AID IN FULL+*
 We sirrccrcly pp(*ciâlc your order fbr lhe iterns describÈd Above. ll !lìis Lì!k owleilgcllìerìt is               r)oL   uorcc{   iu   ny \v¿ìl

 tle¿rsc notil'y rnc   iln   c(lirrclr   so we rìr¡ìy Ûr kÈ the rìeeded conrctioirs bctorc   lorir ul(ter   is ptr)ces\al




     Print    N¿¡mc                                                       Sig¡râtûre                                                               Dâtc

                                                                                                                                   sxr+ts¡r        _l
Case 2:18-bk-24571-NB                    Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                               Desc
                                         Main Document    Page 13 of 17


                               i_¡ü¡i-;rxã




                                                                           .1Yq-
                                                                      tll"ii;*"      - i-(-Ët',ì.lj'{:^ X
                                                                                * '-éfÌ'yl$i'-
                                                                                                           j


                                                                       nryerwlxm3         ¡x¡pãu.,3 ¡*?r5û     Äg ff&I"dtr33ry


                                                                      ,     (rs'û)                                       Íìqfe s*¡ea
                                                       ,4// t*i
                                                         'l ¡          í,        ['i r .- m-":-{;¡
                                                                              ,. 4'-J*:-l
                                                                                     ¡    L
                                                                                          !./   tl
                                                                                              ( -,.-'
                                                                                                v
                                                               ffiI'NOtLJü¡&{m fl1äüt3 $,m{3vf                        ;,¡s$¡ß6.rq}



   iq B¡qsffiår *1,,Fe6S ãg¡ümFmXryç
   r$ Jo tm|e'Âmbf ãq 0*&€eg rq
                                             ryl   rfq ¡rçt@r.¡B ss   úoe pm.*r"dd1p.q                  Ád*¡ffiffiffiï
                                                               .uøçrypy c¡qr¡o ,{*ro ¡rqo æ âI!¡r}53S ¡ ¡a6 ,,rl* no¿
                                         ltrq, î¡W¡ecr€   sB


                               ..wø¡øg p¡sen        oq¡ st gg¡rye   el ¡¡uç i{¡¡nørf lw.{sd¡¡d oN -åôFqrül}s Sür åryqq
   ãq
       {s{* "qryá ?sq¡!¡¡s¡s r¡@{s       þ"qa æp6 pr*eç¡ 6q¡ .&$afs ¡ry                ¡ø¡d8c æ.rm ¡uiE¡e*ag qsä jri
   tui! ßr.{r!-e 'íe r kô!ü rffi¡i.f!¡     ñ 6ir iñì ñt !;^.- .*-                        t.¡¡¡"¡* ,¡¡q{ãa ¡{*rs.r¡¡¡ dt! !r¡,rl¡r!r¡n,
   cq ¡rqdrJ $øSq lq psm ¡r.¡r {r¡ ¡?ño æm fmmæ.p æ Srymr p1q¡rrfBc blrps¡m sFgJf ¡rxq qr Jß sowl?q
   :ry Srynp noÁ Áq paruo âq ß¡ *1l¡€m{d pondpçß ,qqsorû *nü¡S
                                                                    ¡!e lo sCItsÀ;sffirá                CI úA
   tppsq4 r¡m $@r t¡ûL{ i{g aûråso plm ffiF ma¡¡ stmuÃ¡E ¡F (ù ;Jo u¡m aç .xrymaarqieûqrm".qp'"q,
                                                                                         ¡uø,{ðiÀ}d'}yåU¡ü:*rf
   qrlnr .çßô g ¡qry å .¡o ss çFçâpS                                                          ,âãqrspti
                                         ¡1S o¡ nrêds! qtra tñ$w fqs ,!6rnú"d TryÞdun                   Firdiln
   atû ot {çnbc ï¡rrtrm ¡rr !qq} rteqg ãu¡{*d     Áq læd q ¡cc ytq e¡aql - kõ t*- t, åfç,a@S G ï"dal;
   Àñû n6Á Tr¡r'6sC ¡naq{f qlft\ FrqD.oãs Jâr¡n ,{on :o *¡çeryg r¡ç ¡rprn g_uraryoa s! pue
                                                                                           Fo.r¡nffi âÆq n qs
   lpqal¡ m pq-raold      p{rË ,rtm$i¡ûr âñß o1 ã{rS*ËâS       ryç ¡o uorcr,rcd nrgo Árs tbryposù&¡dog

   _                :a[n$!E!S ãlð {4 ü15?6$ r,,ãü å [.r p3ppr,{Srêq E Sû}rûqlq âqX qopßqc.S â¡p
   tfq pecrørg Fu¡aq tpedod âìp rrl ?w;ûlq¡êd p¡Ês laà"ai ro inçà iæ .3I1i.ñOU¡6XNOO
                                                                                                                  q pxsras¡¡ pæ
         ner¡ Ð Á¡red paarna m .1.¡Ft¡üryJra:91) uc,¡¡nIodro1¡ ¡a1dq-ì l+¡"r{ çea¡¡*rq ("eWeqr+_j âao{Ê        arjpge S,a¡Ðvf
   ¡rur                                                                                                                         l$q
        etrmnü ãFpãE¡ã l¡i¡¡ql Fâ¡}{ eç & pâ¡¡¡urõpr ¡a:æae* $Innm ¡o
   r;tf
   '¡uaux;#u rrrmug ¡uaed¡nbå       q$ã¡
                                                                            ¡oil¡¡{ad                  ¡;uAñ;; F¡*, &
                                             æ$ ãpr3c * ¡¡m ¡rnxrsrg*s         i;ula@åspvJ,*p*öy fu*:be¡{ qq¡
                                                                                                cffivuaunavrg"bø

                                         .ãçJle¡ù'rå{åüY J.Nm¡&&Vdg'dd



                                                                                         ,sps        rvå'dvJå')sà¡$ffi
Case 2:18-bk-24571-NB                                                                Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                                                           Desc
                                                                                     Main Document    Page 14 of 17


                                                                                      -Ì¡¡s
                                                                                              ÀCKN9V|LË OL¡EMÊ|$ ¡ôliêô.b t¡o t¡Í!rÂß!ìM .d:¡'vèd b¡raú                     tl* {irlitômiå p€$ôiÐnt                 Of tirÊt¿.




     W
     UTç FINA}.¡CI},Iß $TÀ'l'FMFNT
     FOLLOW t{Slr{LrGItONS


                                                              Coflìpany                                                                                      lnitial Fili*g #; 167519?$661t
                                                                                                                                                             ¡n¡tialB¡¡ok#i
                   SPRF¡ling@tsci fo.corh                                                                                                                    lnilialPage #:
                   SE '¡9 ACKN(¡aILEOCMENI'TO: {Ì,ã¡ûe and                            A&rss5)                                                                lnitiôi F¡l¡ng Ðate; 4.i1z,å016
           [îaao:*or raroo             -                                                                                            -t
                   Corpor¡ä!¡{t Sewice Ccmpany
                   401 Adbi Stèvensõn O.Íva
                   s9d¡gseld, lL            c,27Õ3                                                      FilL'il ¡¡: qr8tumla
           L                                                                                                              {s,o.3j
     1.                             ò¡ MÊ: lìB&rÐ d,t y !âs tÞtt¡.âmo {t! t lòl (@ ø.," ñ¡t Mr¿: ds rd G t n.nrit. F ¿¿&ûa¡tû ¡r, re¡1 .r rho Þô¡,tot,. ñåjht; ð ù, Þ1n d ùìc ¡d*l&ru, Dèt{ofj
                                       te 1\ lè* û¿d bJn r òúrr æ hs. Ü rn¡ rlBid. ùd hdiv¡rü, Þ,¡r¡¡ ¡¡fsnst ñ ilr ir.n ,rÒ d û4 fhåndið $ùr¡ds{,¡ddeþ& {Fæn occj.Ád}
                                  r¡¡ in
           'Þø'¡¡rt
               'ìi, äte,ue-nloars u*i':Jinli1¡ÈtlõOb-KiÊ CõNNtrCf ,¡jñ,                                                            tLC
     a,n
     '    ''       1Þ     ¡DkrrJÀrrs        SLRN¡ME                                                              '   msi¡¡:'¡scwac,{,,           vË                               ¡ro,rlo.r^! r¡d,¡tsyr¡.rLr¡.rrl
                                                                                                                                                                                 .':                                                       ..,j¡,   o,


 ìc. r{ ¡ i¡c                 r,oDR'e,s       12109 SÀNf ,\ ),401!l( .A                        SLVD                  Õ,r                                                         '}'Ârc                        Lâ¡f                        cú4rmi
                                                                                                                                                                                                   lpo6¡¡À
                                                                                                                     |L0SÂNÊËLËS                                                 rCA ;9ilt25                                               .U5?.
                                                                                                                                                        *"*5.--À*,-;"*-,,.,,**.s,-.
     2-    IIEBTOR'S ¡!¡.!4!:: ,ì:nê !! rle¿ !.aè. ¡*. p+ s Þ) {rs.:5e. tui Érêr;$ æt *;r, hjr.r, - ôiå-iãG ry. Þ¿,i.t i,\ù ii.¿,¡ù¡, dBìi i¡ e, Fn êi i¡s ]ìdie¡ns¡ ijr.erà
           me ò't¡l;d il rn ¡ìo rà te! å¡I., it6 ? upk..ha} h n e,j pqe¡ rò6 rd¡,r*'r o&rd l'ú!¡r¿!dr b [er !r ôrrÀù a¡lÀr¡j1s 1tr*'Mr ÀdJ..l¡h 1j,@ì !'(x1À¡)
             2" dlcAla^Tio..s r.^i¡¡.                                                                                                                                -


 oR
               rà. ñolvoú¡rs svÀrir                      r¡                                                          rnsl pr*,¡urr            x*i¡i                                  aoorro¡À!
                                                                                                                                                                                                         '{¡¡rr{sy*¡,         w r)
                                                                                                                                                                                 ,or¡n                 po_¡.¡ ,. orn


     L    rf:C l;:t,i'\f:                     'S\r,'.¡ p.\.          -           r   _ :.iq¡ . -^          i   iir;ir¡ri:t t,À¡ì-'¡1 iþalf fjt ,-jL !34e.1?u1i ,t .¿                 ,?;t   et   aí)
                                                                         -!--.
               ,
                   3,r-   ê.{iÀ'ì.7¡lll,ii i &Áå{r!ç¡.rii"t         ûõfri'}r-.ri.il
 " lrr 'r ¡/d!r{                                                                                                                                        _
                                           ì:!riû'*e                                                                 .   ¡r¡,91'   !,tiìl{;ú-i i;¿ r:                            ì,¡   lij* *¡:¡L i:,r,¡.i*        r.¡:   I   ¡i¿ i   ¡'   atia:,i
                                                                                                                                                                                 :

 :., '"':r;,i*:.o¡¡r::i                      r:,   ii"   l:lif   ::.;,5                                              'rt}                                                        :!iÀt;            :)¡i;:-ri "a:,
                                                                                                                                                                                 ,     il.             t!:i:)t)                            Ì"i!1.;,




      ¡:i.ifi;i:i$il                 i{::.    il.J(:L¡.'lll¡tiì, !1,!|fii:.}..11":-li,:i!;,               iì+i.l         ji\irltjiÌj,.i"if:::: :lrr:i{rTË Ëri:i.            ì




      :   j'.       :ilijt:Ii:::,/a',ìSü:f :ijtr . lalii




 i        ç i lrr'rì: r{: !:.ir'.:, r.¡1ir}




                                                                                                                                                                            \
                                                                                                                                                    $:      i..:   lÍijl i c¿
Case 2:18-bk-24571-NB                                                      Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                                Desc
                                                                           Main Document    Page 15 of 17




  IJçC F¡,qh¡çING $'¡'ÂTgMËNT                                                Å[¡ÞE'{MUM
  ¡oLtow          ¡NsTRuc        t!ôñs




  ffi    ø. rorv¡ot¡¡r ! ¡uni¿iv.Ê

        .      , rJ15l   FÉJ.5[ì.r{. f{Ár¡r


                         ¡ôN,\r ir\r¡E(s¡t¡lt n1l,(s)
               ^m¡f                                                                                                l:i;#s
                                                                                                                                                                                  Ë¡ulrû
                                                         s   '10òì   dt    ¡ôs &rdrúùd D¿¡rôÌ |r€4 d lÞtrtF ¡3N lrìil (¡d à, å h src     1ù   e   2à   .r s* FteE¡ill sl!ì¡*û,r   lrwl t]cctl 14 .rar,    tu¡   rsru
        .¡!   el q'li ¡4cit!. $ d¡lRÈrê            ¿ny   }!n ¡t      inù Þ.¡rôr3
        ler    o&ÈÀt¿l¡,\-¡l¿r.Js       x   t*r¡

 *      ìob. r¡gm6uÄrà           iliÈälaic

               tñ¡oNþLÀ4,15 r¡f ìSI         i$tasôt¿Àt r.¡Áltì[


               it{DrvolrÁJ"s,¡stmoar ! ¡ù1rrf¡srr¡rTl4¡.{s}


                                                                                                                                                              ;t3f,llÊ.Pô$lÂLCO'r!




                                                                                                                                                              isi¡r¡    pos¡r¡ ¡.o¡¡;


 12-           mqNÃL $PÀaE ËOn ÍTEM 4 lôÒ¡'¿têm¡¡
   ^DDB(,ow addÌ onål æll¿ìt{:¡r¡l descript¡sn:
  Ses
  QTY 1 0ð103-1 pR.t6-Dopo$¡to. for Caokie Bêiries DOPCSû0




 r'rl rrnÉtD{¡À:¡¡êiffrrÞr¡l.rrr"r¡¡ktônÀdlt                                                           14.¡r¡rI,E^Nå¡¡jt¡¡¡sF¡f,
    - RU\ lsr¡ lt
                  ¡r'¿oRûs (c a p. arrr
                                                                                      .                      l*l ¡,.r r.:,*   ø o,   or fl ø.             **:r*ìe,     c.¡L,is,¡r   l_J"r.o-       ø,,u   rla
             ¡dd^.eõ, ú R.ôcR!, ¡ßLx.iNr
 ''.n{n. ;id¿Æ                                                            sr¿.   tuc,e¡   h   b. ¡.    ró.   LðMrh r 6r,sr           i                                                         "
     li c.n     úr.!.¿r. aÒ.. ¡fll'4t




                                            P¡rp€r F¡le
                                                                                                                                                                                          a!;;ií;;;¡...-i.ö"
tÌLl$Ê GFriûE cç41'                 *   UçO Flì{AN{:lr\!G S-fÀ'fFMçliì Äl}ltFi.,lOUM {fÈ¡n UCcl¡dl in€!. û4¡¿(t/11)




                                                                                                                                     ffixþträrr"å
Case 2:18-bk-24571-NB                                                 Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                                                                     Desc
                                                                      Main Document    Page 16 of 17



  WWWThbÀcXN0wl-LoGËMËN1reiectsÙìg¡nIoftû'ik'qre,.ejvedifÔmth¿csnfÛ¡iå!]€pe'brnnlÔfsr;ri4.
  ãe,lli¡$s!!¡IT',èi¡¡r(:&4$a*wes¡ûd{*c*ig¡


  W,W*ffi
     utc            FINÂ${tllr¡G STATEM6NT AMË}{þME${T
     ¡:OLIOW          Í\rS   m{Jgl r()NS

                             1-Eû0.€58..5294                                                                                                     F¡ljng #r             IBTö5Ì7039
                                                                                                                                                 ßs{,k #:
           SPRFilinS@cscgtollal.c0m                                                                                                              Pâge #:
        'riËrit¡¿Êñcriifr:¿ðiäù-Ë¡¡î
                                                      íò; rñl*                                                                                   Fiöng Dåte; 614/¿û18
       I14t¿
       I
                       uNz
                                                                     r,',¡ À¿ores.j
                                                                                                                         *l
           csc
           8O1 ,\d&ri         Slêl]srìsor Þrí!€
           SBr¡gttêd,            ¡t.   627t3
                                                                                                 FIk d l.ri Cûlitom¡¿
                                                                                                               (6.o.3
       ¡-
       I



     I675 !Sa66$1I
                                         EdBriþtuæ ¡¡      Ltè   Fnúñ.j¡o    5¡rãÉ'{ irtdinld drdr            ¡ô   ùm¡rÞ14¿ útth     $ca{c      io   th.               h1er6r{¡J ol        setr!     f¡.ty !úrh{&¡¡{          t¡,r,   roñrElrõn

  3   Ll      Assrcrvñ,{ExÏ {tur        - rori,r},                        .l À¡skeà k ¡1nft t¿ e tq aÉ{ ¡¿dfrj Òr ,1s3j!¡* ¡¡                    r¡b       ¡c ,¡fL @ûo        .l A.,-¡!e t.
              R{     pa¡dd    ¡*¡{n:ô.nt 6úÞ¡¿r¿                          al¡rldae lñôråÞ åflð.hd 6td5râ¡ t'¡ tßB A
  4 LJ CONr|hUAT|OII: €l¡&;1ñ!ðù.6 rfiÀo Fh.D.i.g srrtlm¡Í                                   rdò¡ritìrir   a¡w¡    ùrìll ¡.8pe'l   ì. r¡û 8@dr, ,¡nßsllr) .l r*ÈÈd p.dy ådrsrt¡r                              1t:ì,   Cdt ùô,,e !r!l.r*¿r rt
       mlinr$d ful he ¡ádllir'd !ènea ÞÈl{6d ,, rpFrtæb¡è t¡b


      c$6¡r. t¡n d 1Àorè f.þ            ô¡e:                                              a{a


                                                                                                                     LLC
 @:¡¡.,ñö¡vrdü¡.S¿*¿;"ilø -                                                                                  frì{sflrFscr{a Á$E                                                    ¿Dot¡ì&ú! |\M..'si.l,              it! lll          tu¡r t


           7¿.    ORCIIú¡J fÉrJ .r H,Å         C


 oÊ'
                  i,¿ir¡JìDufu   -s,sir,¡rìli!.tri
           'l,,

                  rr'¡rß{orJ^L$ r,r,rsiti'.*¿ör,!Àa ù\ìdE

              '
                  ¡¡,rärvÐi)¡¡ls Âoòúei¡ar ¡,¡ ¡¡Étsy¡ñra¡A.(s)


 t:    fur\¡r¡¡ç rìr¡t*€rrs                                                                                                                                                        liiiani     r,osTnlcô¡e


 ¿    l.!¿l corr.Ar'€RÀ¡. c8ÂNr,É, Àþ,                   dÉ.j þm     Òr   {r.rp   iô¡?   rix¡. l -,Àãi *'31srt                 :y    ÐrilËrti   edáþrÂì | lËsrAlE -,,*n *s.,r"r¡                                          ll¡¡s¡c¡*¡u.,o¡
 ALLXWdTSIb




 9. Ãr¡rJr: oF SECU Rgo PÂR¡V o€ ÈftORþ ,Âu tìtolrlz¡Àrc I I i'li Áir¡,:r¡flMcñl: pHira ãrt j!¡¿                                                     ßft     lsn   s   sl,¡   {¡.M    q1   ,|r!ce-, ¡   ñìs   !s      ¡{:sÞ!ì!xu
    S ù¡ìs L m A.þÞd@¡ rslt¡*iz¡d r¿, a ,¡$, ron, .r¡.{ ìm Tl .nd retdr nôn ßr &r¡d!¿lr !¡blt
      qr ,¡ac,arl!r.r,ûia ¡¿{;{ (.ir
                                     m COMPANY
 oR
      Iso, t'{ûvrÞu,,¡.s           sl¡rå,¡¡i;                                                                                                                                  .
                                                                                                                                                                                              ,1l ¡¡.1qr:t:j!r..¡x ì¡l.lfr¡
                                                                                                                                                                                   ^Ðþl1lO
';":ii¡,ñänäi.ffi;i{î;îäùìiðå¡^ütlníiiåd-ßer;ä;:iÀci¿iF_,¡t-ðcnõtçËCöiíñECiìðti,
                                                                                                                                                                          r-iC,iäisdià "                      -
$¡[.Èdri r]t!:r{:Ë            çnPi -* uôc            ,:l¡.,!Ar,¡c,NG ttïÂTËqlFi,,{T l{t'ìÈNt}M¡:Nr (rir*¡¡                  uqç3) (Rûv (l¿l?o/.tJ)
                                                                                                                                                                                                                                  w;;-
ihis lk:l:trr*rf             \*å:; ajlo,g€ftr-alìãj l¡om d.rl? re{!6ivô.i irrm ltl'll c.a¡äÕr¡is rJ¡lp:xù?*¡t ¡J Sìrt¿
                                                                                                                                                                                                   aì
                                                                                                                                                               EXF{iffiIT'                       ?L
Case 2:18-bk-24571-NB                                                Doc 93 Filed 04/30/19 Entered 04/30/19 13:05:03                                                                             Desc
                                                                     Main Document    Page 17 of 17




   [,,CC F'NÅI{CI'{G $TATE'i{Fh¡r                                         AÞD¡T¡Ol\¡A!, PÂ.RTY
  FOLI-OìÀ/ A¡SlRUCTtCtt$

                                        ÞEB"rOR: sùtu æ     kç     råor   ibs Fksft¡B   s!ûsr¡*í¿ r   !ñ    lbcsþl¡¡aâJ*




  6R        :
                ¡i¡i. ú.io'rü¡i¡rils    sn¡ili.xi

        i          Êrtìüf t¡l?a,oÀr¡r. ri¡,r¡¡¡:

                                                       -
        i-         AÞririói¡Âi ¡'tl\ìñÉitla¡¡¡roi Þj



                19¡ ORGANL¿ÂI IO'¡S        XSi




                                                           'l,Y"l! r¡.,Tly:*:                                     *e! tuLlIy,:4 nûr *,6.dú. d åbù.ú-F*âr,
 21-                                                                                                                                                                             Dtu.{ q:æ)
                                                                                         {_:ù yj¿.l?l    li:e                                                      F.riJ ô¡


 0R ìzii,-
           ¡¡,;o¡*róuÀr sua;¡À¡e                                                                      F$di       pËFls{)¡¡Át    6¡¡;i,É                Àoûl rìd¡¡^! ¡r.r{EtsiÍNr¡,i1.ts)


 21ù        ÅrrrÍ.å,r{t   ÀtDûl:ss                                                                    cnY                                              srÁrÈ      ioJiro,F

                                                     PÅ,llifs ¡{À$Ë cr
                   ailf nq¡!ø¡no¡f s       t{AÀ¡f.


 on             a,, ¡¡,¡ovi¡ux ..;
       iu                              sr¡nrs¡¡¡                                                  :r-¡Rsr ñ:ft sttì{'r          ñ.;r'¡¿a               AòúnÕN.,.! hrr.,¡F{srN!rrd"{s)


 ã..    LlÀli ING Àî¡)RF-!S                                                                                                                            :sl Tç     Pô6rÂr. n¡)l¡i:


                  ,$otlloNÂL                                       NdEg                 ÅSSlGI{OR SECUREIJ                                      frbll* *¡r¡þn rdm    12:ù   r   ?l!åÌ



       2:à. FtÐrv}O{_t1l-s st}RÀr\}lt                                                                 Ffi ¡S-r   i'r'isor¡.ci   r,ÀqE
                                                                                                                                                      'ru:r:moar*rrirrts)*tnrqsi              sr;,.r"x


 21)c l¡Ât-luG ÀJl)iiLlts                                                                         '                                                    sÛ|rÈ PÕêr{          oorx              ôolrrr*y


 $pÊc¡al               NnstÌ"¡   ciiors Pôpcr Fiie




                                                            'i::      :.: :..;:r. .::i         .... ,.r.,,i'..

                                                                                                                                                             5)
                                                                                                                                           !:Xþ"ìËlii"1' ,Å*
